NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             SYTERIA HEPHZIBAH-EL,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2718
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00402-VJW, Judge Victor J. Wolski.
                 ______________________

              Decided: February 13, 2017
               ______________________

   SYTERIA HEPHZIBAH-EL, Jacksonville, FL, pro se.

    JOSEPH ASHMAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER.
                 ______________________

     Before PROST, Chief Judge, DYK, and STOLL, Circuit
                        Judges.
2                                         HEPHZIBAH-EL   v. US



PER CURIAM.
     Syteria Hephzibah-El appeals the judgment of the
United States Court of Federal Claims dismissing her
complaint for lack of subject matter jurisdiction. We
affirm.
                       BACKGROUND
     On February 6, 2015, Hephzibah-El was arrested for
attempting to obtain a passport by fraud, in violation of
18 U.S.C. § 1542, and was indicted in the United States
District Court for the Middle District of Florida (“district
court”). Subsequently, on March 15, 2016, Hephzibah-El
filed a civil suit in district court, alleging that in connec-
tion with her 2015 arrest, her constitutional rights were
violated, and seeking money damages and an order en-
joining her criminal trial. Hephzibah v. De Leon, M.D.
Fla. No. 3:16-cv-00248-TJC-MCR, ECF No. 1-2. The
district court dismissed Hephzibah-El’s civil suit for lack
of subject matter jurisdiction. Meanwhile, in her criminal
trial, a jury found Hephzibah-El guilty on April 27, 2016.
    On March 24, 2016, after the district court had dis-
missed her civil suit and before her criminal trial had
concluded, Hephzibah-El filed a complaint with the Court
of Federal Claims, requesting that the court review the
district court’s dismissal of her civil suit and again seek-
ing monetary damages for alleged violations of her consti-
tutional rights. In an additional filing on March 30, 2016,
Hephzibah-El requested that the Court of Federal Claims
enjoin her criminal trial.
    The Court of Federal Claims dismissed Hephzibah-
El’s complaint. First, the court noted that it “does not
have jurisdiction to review the decisions of district
courts,” J.A. 8, or to enjoin a district court criminal pro-
ceeding. With respect to the monetary damages claims,
the court concluded that Hephzibah-El failed to specify
HEPHZIBAH-EL   v. US                                      3



any money-mandating sources of law as the basis for her
claims.
   Hephzibah-El appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. Radioshack
Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir.
2009).
    We agree that “the Court of Federal Claims does not
have jurisdiction to review the decisions of district
courts,” Joshua v. United States, 17 F.3d 378, 380 (Fed.
Cir. 1994), that the Court of Federal Claims lacks “juris-
diction over criminal matters generally,” Jones v. United
States, 440 Fed. App’x. 916, *2 (Fed. Cir. 2011) (per curi-
am), and that the requested “injunctive relief [is] . . .
outside the jurisdiction of the Court of Federal Claims.”
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir.
1997).
    With respect to Hephzibah-El’s monetary damages
claims, the appellant does not specify any source of law
that would provide a basis for her claims. “[I]n order to
come within the jurisdictional reach [of the Court of
Federal Claims] . . . , a plaintiff must identify a separate
source of substantive law that creates the right to money
damages . . . [and] that source must be money-
mandating.” Fisher v. United States, 402 F.3d 1167, 1172
(Fed. Cir. 2005) (en banc) (internal citations and quota-
tion marks omitted). Here, Hephzibah-El cited the Tuck-
er Act and “the Constitution, or any Act of Congress or
any regulation of an executive department” as the basis of
her monetary claims. Appellant Br. 4–5. These are
insufficiently specific to confer Court of Federal Claims
jurisdiction.
4                                   HEPHZIBAH-EL   v. US



   We have considered the appellant’s remaining argu-
ments and find them to be without merit. The Court of
Federal Claims is
                    AFFIRMED.
                       COSTS
    No costs.